Opinion by
Judge Blatt,
Fred Gibbs (appellant) appeals an order of the Pennsylvania Board of Probation and Parole (Board) denying his request for administrative relief from an order recommitting him as a technical parole violator to serve nine months. The Board has filed a motion to dismiss the appeal as moot, because it rescinded the recommitment order appealed from on April 11, 1983.
Inasmuch as the sole issue raised by the appellant concerns a recommitment which has been rescinded, we believe that the appeal is moot and will grant the Board’s motion to dismiss.
Order
And Now, this 24th day of August, 1983, the motion to dismiss as moot filed by the Pennsylvania Board of Probation and Parole in the above-captioned matter is hereby granted. The petition for review filed by Fred Gibbs, petitioner, is hereby dismissed.